
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 492
		IN THE HOUSE OF REPRESENTATIVES
		
			December 12, 2011
			Mrs. Ellmers
			 submitted the following resolution; which was referred to the
			 Committee on Armed
			 Services
		
		RESOLUTION
		Expressing the firm belief that disposing
		  of any part of the remains of a deceased member of the Armed Forces as medical
		  waste is repugnant, disrespectful and should not to be
		  tolerated.
	
	
		Whereas members of the United States Armed Forces who
			 serve their country and fall in battle are heroes who have paid the ultimate
			 price to preserve the freedom of their fellow Americans;
		Whereas the remains of deceased members of the Armed
			 Forces have been found in a landfill as a result of the remains being included
			 with medical waste;
		Whereas military policies and regulations do not authorize
			 the landfill disposal of the remains of deceased members of the Armed
			 Forces;
		Whereas officials of the Department of Defense and the
			 Department of the Air Force have said that they would have to search through
			 records of more than 6,300 deceased members of the Armed Forces to discover
			 whose remains have passed through the mortuary connected with the remains that
			 were handled in this shameful and negligent manner; and
		Whereas a Federal investigation uncovered gross
			 mismanagement at the mortuary in question: Now, therefore, be it
		
	
		That the House of Representatives states
			 its firm belief that—
			(1)disposing of any
			 part of the remains of a deceased member of the Armed Forces as medical waste
			 is repugnant, disrespectful and should not to be tolerated;
			(2)this practice
			 should cease and desist and all branches of the Armed Forces should take steps
			 to prevent any recurrence of repugnant acts such as these, including cessation
			 of any further association with the mortuary in question; and
			(3)information should
			 be provided promptly, respectfully, and with contrition to any family member of
			 a deceased member of the Armed Forces who inquires after the manner of
			 treatment of remains left in the care of the military or otherwise.
			
